Citation Nr: 1748231	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  10-45 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a disability rating in excess of 40 percent for degenerative joint disease, lumbosacral syndrome (low back condition).

2. Entitlement to an initial disability rating in excess of 10 percent for right lower extremity lumbar radiculopathy.

3. Entitlement to an initial disability rating in excess of 10 percent for left lower extremity lumbar radiculopathy.

4. Entitlement to an effective date prior to January 4, 2006 for the award of service connection for right lower extremity lumbar radiculopathy, to include on the basis of clear and unmistakable error (CUE).

5. Entitlement to an effective date prior to January 4, 2006 for the award of service connection for left lower extremity lumbar radiculopathy, to include on the basis of CUE.

6. Whether new and material evidence has been received to reopen a claim to entitlement to service connection for pes planus and, if so, whether service connection is warranted.

7. Entitlement to service connection for a bilateral foot disorder, excluding pes planus but including bunions, corns, and benign new growths, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

8. Entitlement to service connection for a right hip disorder, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

9. Entitlement to service connection for a left hip disorder, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

10. Entitlement to service connection for a right knee disorder, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

11. Entitlement to service connection for a left knee disorder, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

12. Entitlement to service connection for a right ankle disorder, excluding osteochondritis dissecans, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

13. Entitlement to service connection for a left ankle disorder, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

14. Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD), major depressive disorder (MDD), a dysthymic disorder, and a not otherwise specified anxiety disorder (anxiety disorder NOS), to include as secondary to a low back condition or bilateral lower extremity radiculopathy.

15. Entitlement to service connection for erectile dysfunction, to include as secondary to a low back condition or an acquired psychiatric disorder.

16. Entitlement to special monthly compensation (SMC) based on the loss of use of a creative organ.

17. Entitlement to service connection for left lower extremity peripheral neuropathy.

18. Entitlement to service connection for right lower extremity peripheral neuropathy.

19. Entitlement to service connection for osteochondritis dissecans, including loss of blood supply to bone and cartilage, to include as secondary to a low back condition or as secondary to bilateral lower extremity lumbar radiculopathy.

20. Entitlement to service connection for primary focal hyperhidrosis.

21. Entitlement to a temporary total rating based on hospitalization or convalescence for treatment related to any acquired psychiatric disorder.

22. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2013, April 2016, and November 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In December 2015, the Board remanded the case for further development.  The Veteran originally requested Board hearings in October 2010 and April 2017.  However, in April 2014 and May 2017, the Veteran withdrew his requests.  38 C.F.R. § 20.704(e) (2017). 

In October 2017, the Veteran filed a motion to advance this appeal on the Board's docket due to financial hardship.  The undersigned has reviewed the motion and supporting evidence, and finds that the evidence establishes financial hardship.  Therefore, the undersigned is granting this motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) service connection for a bilateral foot disorder; (2) service connection for a right knee disorder; (3) service connection for a left knee disorder; (4) service connection for an acquired psychiatric disorder; (5) service connection for erectile dysfunction; (6) SMC based on the loss of use of a creative organ; (7) entitlement to an earlier effective date for right lower extremity radiculopathy; (8) entitlement to an earlier effective date for left lower extremity radiculopathy; (9) service connection for osteochondritis dissecans; (10) entitlement to a temporary total rating based on hospitalization or convalescence for treatment related to any acquired psychiatric disorder; and (11) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


VETERAN'S CONTENTIONS

In regard to his claim for service connection for pes planus, the Veteran contends that he currently suffers from pes planus and that this condition began during service in the United States Navy as a result of constantly wearing boots or high top shoes.  Further, the Veteran contends that this condition has become worse over time, negatively affecting his gait.

Turning to his claims for service connection for a disorder affecting both hips and ankles, the Veteran states that he has pain, weakness, and numbness with loss of sensation in both of his legs from his hips down to his feet.  The Veteran contends that he has current disabilities of the hips and ankles that could be attributable to his service-connected lower back condition or bilateral lower extremity radiculopathy.

Similarly, in regard to his claim for service connection for bilateral peripheral neuropathy, the Veteran states that he has pain radiating from his back into both of his lower extremities.  Further, the Veteran believes that this pain and accompanying loss of sensation is in fact peripheral neuropathy.

Regarding his claim for service connection for primary focal hyperhidrosis, the Veteran states that he was a diagnosed with this condition and it affects his feet and ankles.  Further, the Veteran reports that he has received treatment for this condition and that said treatment is documented in his VA treatment records.

Moving to his increased rating claims, the Veteran asserts that the currently-assigned disability ratings do not accurately reflect the severity of his disability.  Specifically, the Veteran contends that he entitled to a higher rate of compensation because his back pain has increased in severity and has caused chronic radicular symptoms in both of his lower extremities, affecting his ability to be employed and his overall quality of life.  In regard to his bilateral lower extremity lumbar radiculopathy, the Veteran contends that the neurological impairment of his lower extremities associated with his low back condition is more severe than its current classification as mild incomplete paralysis of the sciatic nerve.


FACTUAL FINDINGS

1. A September 1991 rating decision denied a claim of entitlement to service connection for pes planus.  Evidence received since the unappealed September 1991 rating decision is new, but does not relate to prior unestablished facts.

2. The competent evidence of record fails to show that the Veteran currently has a right hip disorder or that he had a right hip disorder at any time during the appeal period.

3. The competent evidence of record fails to show that the Veteran currently has a left hip disorder or that he had a left hip disorder at any time during the appeal period.

4. The competent evidence of record fails to show that the Veteran currently has a right ankle disorder other than osteochondritis dissecans or that he had a right ankle disorder at any time during the appeal period.

5. The competent evidence of record fails to show that the Veteran currently has a left ankle disorder or that he had a left ankle disorder at any time during the appeal period.

6. The Veteran's low back condition has not caused unfavorable ankylosis of the entire thoracolumbar spine, and has not has not caused incapacitating episodes having a total duration of at least 6 weeks during the past 12 months over the course of the appeal.

7. The symptoms of the Veteran's right lower extremity lumbar radiculopathy most nearly approximate moderate incomplete paralysis of the sciatic nerve.

8. The symptoms of the Veteran's left lower extremity lumbar radiculopathy most nearly approximate moderate incomplete paralysis of the sciatic nerve.

9. The competent evidence of record fails to show that the Veteran currently has right lower extremity peripheral neuropathy (as distinct from radiculopathy) or that he had this condition at any time during the appeal period.

10. The competent evidence of record fails to show that the Veteran currently has  left lower extremity peripheral neuropathy (as distinct from radiculopathy) or that he had this condition at any time during the appeal period.

11. The Veteran's primary focal hyperhidrosis was not shown in service, and the competent evidence of record shows that this current disability is not otherwise related to service.


LEGAL CONCLUSIONS

1. The September 1991 rating decision is final, and new and material evidence has not been received to reopen the claim of entitlement to service connection for pes planus.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 

2. The criteria for service connection for a right hip disorder have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

5. The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

6. The criteria for the assignment of a disability rating in excess of 40 percent for a low back condition have not been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2017).

7. The criteria for the assignment of an initial 20 percent disability rating, but no higher, for right lower extremity lumbar radiculopathy have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.124, 4.124a, DC 8520 (2017).

8. The criteria for the assignment of an initial 20 percent disability rating, but no higher, for left lower extremity lumbar radiculopathy have been met.  38 U.S.C.S. §§ 1155, 5103A, 5107 (LexisNexis 2017); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, 4.124, 4.124a, DC 8520 (2017).

9. The criteria for service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

10. The criteria for service connection for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

11. The criteria for service connection for primary focal hyperhidrosis have not been met.  38 U.S.C.S. §§ 1110, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

New and Material Evidence to Reopen Service Connection for Pes Planus

In a September 1991 rating decision, the RO denied the Veteran's claim for entitlement to service connection for pes planus.  The RO notified the Veteran of a rating decision via a letter in November 1991.  The Veteran neither appealed nor submitted additional evidence within one year of the decision.  Therefore, it became final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In the September 1991 rating decision, the RO denied the Veteran's claim as the evidence demonstrated that pes planus was a condition that preexisted service and the Veteran's service treatment records (STRs) did not show any evidence of aggravation in service.

Generally, in order to reopen a  previously denied, final claim, a claimant must present new and material evidence.  See 38 U.S.C.S. § 5108.  Evidence is "new" if it was not previously submitted to agency decision makers.  Evidence is "material" if, when viewed by itself or with other evidence previously of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In this case, the Veteran has presented "new" evidence-i.e. materials not previously submitted to agency decision makers-in the form of lay statements, VA and private treatment records, and VA examination reports since the September 1991 rating decision.  However, this new evidence is not "material" as it does not relate to an unestablished fact necessary for the Veteran to substantiate his claim-i.e. (1) evidence that his pes planus was not a condition that preexisted service, or (2) if it was a preexisting condition, evidence that it was aggravated by service.

Specifically, a September 2006 United States Postal Service memorandum drafted by an unknown physician regarding the assignment of light duty in modifying the Veteran's job responsibilities states that the Veteran's pes planus was a congenital deformity.  Further, in March 2013, a VA examiner categorized the Veteran's pes planus as congenital.  The Veteran also has presented no lay contentions that are anything but cumulative of previous contentions.

As the Veteran's new evidence does not related to an unestablished fact necessary to substantiate a claim for service connection for pes planus, this claim must not be reopened as new and material evidence has not been received.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

Service Connection for Bilateral Hips, Ankles, and Lower Extremity Peripheral Neuropathy

Generally, establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship-i.e. a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Additionally, service connection may also be established on a secondary basis-i.e. a current disability is proximately due to or the result of a service-connected disability-if the record demonstrates (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

As an initial matter, in order to establish service connection on either a direct or secondary basis, there must be evidence of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In this case, the record does not demonstrate that the Veteran suffered from (1) peripheral neuropathy of either lower extremity; (2) a disorder of either hip; and (3) a disorder of either ankle at any time during the course of the claim.  In regard to peripheral neuropathy, the Board notes that the Veteran is in fact service connected for bilateral lower extremity radiculopathy, and his ratings for that disability have been increased in this decision.  In regard to the Veteran's right ankle claim, the above factual finding and legal conclusion does not encompass the Veteran's current diagnosis of osteochondritis dissecans of the right ankle.  This matter will be addressed in the Remand portion of the decision below.  Feet and ankle pain was noted in a February 2017 VA treatment record, but there is no indication of a diagnosis of a distinct ankle disability.

Although the Veteran has repeatedly stated throughout the course of the appeal that he has suffered from conditions of the hips and ankles as well as bilateral lower extremity peripheral neuropathy, he has not demonstrated that he possesses the requisite medical knowledge and training to render himself competent to self-diagnose medical conditions.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

As the Veteran did not suffer from peripheral neuropathy of either lower extremity, a disorder of either hip, and a disorder of either ankle at any time during the course of the claim, the evidence is against granting service connection on either a direct or secondary basis for these claims.  Accordingly, these claims cannot be granted.

Service Connection for Primary Focal Hyperhidrosis

In regard to the Veteran's claim for service connection for primary focal hyperhidrosis, this claim must also be denied because the evidence has failed to show a critical element required for service connection.  Specifically, although the record indicates that the Veteran has a current diagnosis of hyperhidrosis, as indicated in an April 2010 VA treatment record, the evidence does not show any diagnosis of, treatment for, or notation of any symptoms of primary focal hyperhidrosis during service.  Further, the Veteran has not provided any evidence as to how this condition could be related to his service as in a March 2017 statement he merely stated that this was a diagnosed condition noted in his recent VA treatment records.  There is no medical evidence linking this disorder to service.

Because there is no evidence that the Veteran received treatment for primary focal hyperhidrosis in service or that his primary focal hyperhidrosis otherwise manifested during active service, the preponderance of the evidence is against granting service connection.  See 38 C.F.R. § 3.303(a).

Increased Initial Ratings for Bilateral Lower Extremity Lumbar Radiculopathy

As indicated above, the Board finds that the Veteran is entitled to initial disability ratings of 20 percent for right and left lower extremity lumbar radiculopathy.  To this extent, the Veteran's claims are granted.  The Board has reviewed the pertinent evidence of record and observes that VA examination reports from April 2009, August 2009, March 2013, and September 2016, contain findings suggesting that this disability is more appropriately characterized as moderate than as mild in severity, bearing in mind that a rating for moderate symptoms may be assigned solely on the basis of sensory involvement for diseases of the peripheral nerves under 38 C.F.R. § 4.124a.  

In terms of specific symptoms, in regard as to why initial ratings higher than 20 percent are not warranted, the record does not demonstrate that the Veteran displayed symptoms analogous to moderately-severe incomplete paralysis of the sciatic nerve, such as muscular atrophy, foot drop, loss of active motion below the knee, or weakened or complete loss of flexion below the knee.  Accordingly, initial disability ratings in excess of 20 percent for right and left lower extremity lumbar radiculopathy are not warranted.  See 38 C.F.R. § 4.124a, DC 8520.

Increased Rating for a Low Back Condition

Additionally, the Board determined that a rating in excess of 40 percent is not warranted for the Veteran's low back condition pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  The Board made this determination because throughout the entirety of the claim period, the Veteran has never been diagnosed with unfavorable ankylosis of the entire thoracolumbar spine, which is required for the next higher rating of 50 percent.  Evidence reviewed in making this determination includes VA examination reports from April 2009, March 2013, and September 2016.  See 38 C.F.R. § 4.71a, DC 5237.  

Further, despite being diagnosed with intervertebral disc syndrome during a September 2016 VA examination, a rating higher than 40 percent is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes because at no time during the pendency of the appeal was the Veteran prescribed bed rest by a physician for acute flare-ups of his low back condition.  See 38 C.F.R. § 4.71a, DC 5243. 
  

ORDER

Having not received new and material evidence, the claim of entitlement to service connection for pes planus is not reopened.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to service connection for a right ankle disorder, excluding osteochondritis dissecans, is denied.

Entitlement to service connection for a left ankle disorder is denied.

Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

Entitlement to service connection for primary focal hyperhidrosis is denied.

Entitlement to a disability rating in excess of 40 percent for a low back condition is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, is granted for right lower extremity lumbar radiculopathy, subject to the laws and regulations governing the payment of monetary benefits. 

Entitlement to an initial disability rating of 20 percent, but no higher, is granted for left lower extremity lumbar radiculopathy, subject to the laws and regulations governing the payment of monetary benefits. 



REMAND

Further development is required prior to adjudication of the following claims: (1) service connection for a bilateral foot disorder; (2) service connection for a right knee disorder; (3) service connection for a left knee disorder; (4) service connection for an acquired psychiatric disorder; (5) service connection for erectile dysfunction; (6) SMC based on the loss of use of a creative organ; (7) entitlement to an earlier effective date for right lower extremity radiculopathy; (8) entitlement to an earlier effective date for left lower extremity radiculopathy; (9) service connection for osteochondritis dissecans; (10) entitlement to a temporary total rating based on hospitalization or convalescence for treatment related to any acquired psychiatric disorder; and (11) entitlement to a TDIU.

Service Connection for a Bilateral Foot Disorder

A review of the record reveals that, throughout the course of the appeal, the Veteran has never been afforded a VA examination or medical opinion addressing his claim for entitlement to service connection for a bilateral foot disorder outside the context of his claim for service connection for pes planus.  The Board finds that the Veteran must be afforded a medical opinion or examination in regard to this claim as medical nexus evidence is presently lacking regarding other conditions of the Veteran's feet noted throughout the course of the appeal, including bilateral plantar fasciitis, heloma dura of the 5th digit of the right foot, bilateral porokeratosis, a pinch callus of the right hallux, bilateral onychodystrophy, hammertoes, hyperkeratosis, and adductovarus of the 5th digit of the right foot.  Accordingly, this claim must be remanded.

Service Connection for Right and Left Knee Disorders

In regard to these pending claims, the Board finds that the Veteran was afforded two VA examinations during the course of the appeal.  During the first VA examination of record in August 2009, the examiner did not diagnose the Veteran with any knee disabilities and, therefore, did not provide a medical opinion.  Comparatively, in March 2013, the examiner diagnosed the Veteran with arthralgia or patellofemoral syndrome, bilateral knees and opined that this diagnosis was less likely than not due to the Veteran's service-connected low back condition.

Unfortunately, the Board finds that both of the VA examinations inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Firstly, the August 2009 VA examination is rendered inadequate by the confirmation of a diagnosis affecting both of the Veteran's knees during the March 2013 VA examination.  Secondly, the March 2013 examiner did not directly opine as to whether the Veteran's low back condition aggravated any knee disability.  Thirdly, the March 2013 examiner did not provide an opinion as to whether the a right or left knee condition was caused or aggravated by his bilateral lumbar radiculopathy, as the Veteran contended in a November 2009 notice of disagreement (NOD).   Lastly, the March 2013 examiner did not provide a medical opinion as to direct service connection.  Accordingly, the Board will remand this matter so that a new VA medical opinion may be obtained. 

Service Connection for an Acquired Psychiatric Disorder

Similar to the Veteran's right and left knee claims, the Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder must also be remanded.  Specifically, a supplemental VA medical opinion must be obtained as in November 2015, Dr. Long, a VA clinician, and A.W.D., a VA physician's assistant, commented that pain from the Veteran's low back condition and bilateral lower extremity lumbar radiculopathy worsened the Veteran's depression and anxiety.  As this matter has not been addressed in any relevant medical opinions of record, a supplemental medical opinion must be obtained. 

Service Connection for Osteochondritis Dissecans

Much like the Veteran's claim for an acquired psychiatric condition, the Board finds that the Veteran's claim for entitlement to service connection for osteochondritis dissecans must be remanded so that a supplemental VA medical opinion may be obtained.  Specifically, a December 2016 VA treatment record lists osteochondritis dissecans as one of the Veteran's active medical problems.  Diagnostic imaging of the Veteran's right ankle related to a March 2013 VA examination revealed a chronic osteochondral injury of the medial talar dome.  Additionally, during an October 2016 VA ankle examination, the examiner diagnosed the Veteran with right-sided osteochondritis dissecans, to include an osteochondral fracture.  Yet, despite these diagnoses and the Veteran's complaints of foot and ankle pain since service, the record currently lacks a medical opinion addressing whether this condition: (1) was caused by or otherwise related to service; (2) was caused by or aggravated by the Veteran's service-connected low back condition; and (3) was caused by or aggravated by the Veteran's service-connected bilateral lower extremity radiculopathy.  As such, the Board will remand this matter.

Inextricably Intertwined Claims

Issues are considered inextricably intertwined when a decision on one issue would have a significant impact on another issue.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In March 2017, the Veteran stated that he believed his current erectile dysfunction could be caused by an acquired psychiatric disorder, to include prescribed medications used in treatment of his multiple psychiatric disorders.  As the Veteran's erectile dysfunction claim is related and dependent upon his claim for service connection for an acquired psychiatric disorder, a remand of the erectile dysfunction claim is warranted.

Relatedly, as the Veteran's claim for SMC for loss of use of a creative organ is dependent upon a grant of service connection for erectile dysfunction, it too will be remanded.  

As an additional matter, the Board will also remand the Veteran's claim for entitlement to a temporary total rating based on hospitalization or convalescence as it is also dependent upon the Veteran being awarded entitlement to service connection for an acquired psychiatric disorder.  

Lastly, as the other claims being remanded may affect the outcome of a claim of entitlement to a TDIU, a final decision on this issue would, at this point, be premature.  Accordingly, the Board will also remand this claim.

Earlier Effective Date Claims

In regard to the Veteran's claims for entitlement to effective dates prior to January 4, 2006 for the awards of service connection for right and left lower extremity lumbar radiculopathy, in March 2017 the Veteran asserted that his STRs demonstrated that he suffered lower back pain with bilateral lower extremity radiculopathy before discharge.  Liberally construed, the Veteran's March 2017 correspondence included an allegation of CUE as to the September 1991 rating decision.  Specifically, the Veteran has asserted that service connection for bilateral lower extremity lumbar radiculopathy should have been granted at that time on a secondary basis.  

Although the AOJ adjudicated the issues of entitlement to earlier effective dates for the awards of service connection for right and left lower extremity lumbar radiculopathy in a November 2016 rating decision, a December 2016 supplemental statement of the case, and a March 2017 statement of the case, it has not adjudicated the related question of whether the September 1991 rating decision contained CUE.  Therefore, that question must be remanded for adjudication by the AOJ in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since February 2017.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of any foot condition, excluding pes planus.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  If the clinician determines that a new examination is necessary, one should be provided.  The clinician should then address the following:

(a) Please identify all medical conditions of the feet by diagnosis, excluding pes planus.

(b) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that it had its onset in or is otherwise related to service.

(c) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected low back condition.

(d) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that it was aggravated beyond its natural progression by the Veteran's service-connected low back condition.

(e) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that it was caused by the Veteran's service-connected bilateral lower extremity lumbar radiculopathy.

(f) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that it was aggravated beyond its natural progression by the Veteran's service-connected connected bilateral lower extremity lumbar radiculopathy.

If any identified foot condition was worsened beyond normal progression (aggravated) by the service-connected low back condition or bilateral lower extremity radiculopathy, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition or bilateral lower extremity lumbar radiculopathy. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* The Veteran's March 2017 correspondence wherein he stated that he began having issues with his feet in service as he constantly wore high-top shoes and boots;

* A December 2016 VA treatment record that listed corns and callosities on the Veteran's active problem list;

* A November 2015 letter by VA provider Dr. Long and A.W.D., a VA physician's assistant, that discussed the Veteran's plantar fasciitis;

* An August 2014 VA treatment record wherein the Veteran was assessed with heloma dura of the 5th digit of the right foot, bilateral porokeratosis, pinch callus right hallux, bilateral onychodystrophy, and hammertoes; 

* An August 2006 VA treatment record wherein the Veteran was assessed with heloma dura and adductovarus of the 5th digit of the right foot; and 

* A December 1988 STR wherein the Veteran was assessed with heloma dura on the 5th digit of the right foot, secondary to hammertoe.

A complete rationale for any opinions rendered must be provided.  
3. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of any condition of one or both knees.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  If the clinician determines that a new examination is necessary, one should be provided.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee condition had its onset in or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee condition was caused by the Veteran's service-connected low back condition.

(c) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that a right knee condition was aggravated beyond its natural progression by the Veteran's service-connected low back condition.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee condition was caused by the Veteran's service-connected lower extremity lumbar radiculopathy.

(e) Please state whether it is at least as likely as not (50 percent probability or more) that a right knee condition was aggravated beyond its natural progression by the Veteran's service-connected connected lower extremity lumbar radiculopathy.

(f) Please state whether it is at least as likely as not (50 percent probability or more) that a left knee condition had its onset in or is otherwise related to service.

(g) Please state whether it is at least as likely as not (50 percent probability or more) that a left knee condition was caused by the Veteran's service-connected low back condition.

(h) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that a left knee condition was aggravated beyond its natural progression by the Veteran's service-connected low back condition.

(i) Please state whether it is at least as likely as not (50 percent probability or more) that a left knee condition was caused by the Veteran's service-connected lower extremity lumbar radiculopathy.

(j) Please state whether it is at least as likely as not (50 percent probability or more) that a left knee condition was aggravated beyond its natural progression by the Veteran's service-connected connected lower extremity lumbar radiculopathy.

If a condition of the right or left knee was worsened beyond normal progression (aggravated) by the service-connected low back condition or lower extremity lumbar radiculopathy, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition or bilateral lower extremity lumbar radiculopathy. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, the Veteran's November 2009 NOD.

A complete rationale for any opinions rendered must be provided.  

4. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician for a supplemental medical opinion as to the nature and etiology of the Veteran's depression and anxiety.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.   Then, the clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression was caused by the Veteran's service-connected low back condition.

(b) Please state whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected low back condition aggravated the Veteran's depression beyond its natural progression.

(c) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's depression was caused by the Veteran's lumbar radiculopathy.

(d) Please state whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected lumbar radiculopathy aggravated the Veteran's depression beyond its natural progression.

(e) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety was caused by the Veteran's service-connected low back condition.

(f) Please state whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected low back condition aggravated the Veteran's anxiety beyond its natural progression.

(g) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's anxiety was caused by the Veteran's lumbar radiculopathy.

(h) Please state whether it is at least as likely as not (50 percent probability or more) the Veteran's service-connected lumbar radiculopathy aggravated the Veteran's anxiety beyond its natural progression.

If the Veteran's depression and/or anxiety was worsened beyond normal progression (aggravated) by the service-connected low back condition or bilateral lower extremity lumbar radiculopathy, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition or bilateral lower extremity lumbar radiculopathy. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including a November 2015 letter by VA provider Dr. Long and A.W.D., a VA physician's assistant.

A complete rationale for any opinions rendered must be provided.  

5. After Item (1) has been completed to the extent possible, send the Veteran's claims file to an appropriate VA clinician to determine the nature and etiology of the Veteran's osteochondritis dissecans of the right ankle.  The claims file, including a copy of this remand, must be made available to and reviewed by the clinician.  If the clinician determines that a new examination is necessary, one should be provided.  The clinician should then address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteochondritis dissecans had its onset in or is otherwise related to service.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteochondritis dissecans was caused by the Veteran's service-connected low back condition.

(c) For each condition identified, please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteochondritis dissecans was aggravated beyond its natural progression by the Veteran's service-connected low back condition.

(d) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteochondritis dissecans was caused by the Veteran's service-connected lower extremity lumbar radiculopathy.

(e) Please state whether it is at least as likely as not (50 percent probability or more) that the Veteran's osteochondritis dissecans was aggravated beyond its natural progression by the Veteran's service-connected connected lower extremity lumbar radiculopathy.

If the Veteran's osteochondritis dissecans was worsened beyond normal progression (aggravated) by the service-connected low back condition or lower extremity lumbar radiculopathy, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition or bilateral lower extremity lumbar radiculopathy. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection.

A complete rationale for any opinions rendered must be provided.  

6. If, and only if, the opinion requested in Item (4) is supportive of a grant of service connection for an acquired psychiatric disorder, send the Veteran's claims file to an appropriate VA clinician for the issuance of a medical opinion as to the nature and etiology of his currently-diagnosed erectile dysfunction.  The claims file, including a copy of this remand, must be made available to and be reviewed by the clinician.  The clinician should address the following:

(a) Please state whether it is at least as likely as not (50 percent probability or more) that a service-connected acquired psychiatric disorder caused the Veteran's erectile dysfunction, including medication used in treatment of the acquired psychiatric disorder.

(b) Please state whether it is at least as likely as not (50 percent probability or more) that a service-connected acquired psychiatric disorder, including medication used in treatment of the acquired psychiatric disorder, aggravated the Veteran's erectile dysfunction beyond its natural progression.

If the Veteran's erectile dysfunction was worsened beyond normal progression (aggravated) by a service-connected acquired psychiatric disorder, please attempt to quantify the degree of aggravation beyond the baseline level that is attributable to the service-connected low back condition or bilateral lower extremity lumbar radiculopathy. 

In offering any opinion, the clinician should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including:

* The Veteran's March 2017 correspondence; and

* A December 2009 VA treatment record wherein the Veteran discussed psychiatric issues and sexual dysfunction with a VA clinician.

A complete rationale for any opinions rendered must be provided.  

7. Adjudicate the Veteran's allegation of clear and unmistakable error in the September 1991 rating decision as to why he should be granted earlier effective dates for the awards of service connection for right and left lower extremity lumbar radiculopathy prior to January 4, 2006.

8. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


